838 F.2d 1209Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone C. COOPER, Plaintiff-Appellant,v.OCONEE COUNTY, Walter E. Holcombe, Sheriff, James A.Youngblood, Det., William D. Leeke, Frank Horton,William B. Traxler, Johnny Mack Brown,Greenville County, Defendants-Appellees.
No. 87-7283.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 17, 1987.Decided:  Feb. 2, 1988.

Tyrone C. Cooper, appellant pro se.
W. Jerry Fedder, for appellee Oconee County.
Steven Edward Farrar, Harvey G. Sanders, Jr., Leatherwood, Walker, Todd & Mann, for appellees Holcombe, Youngblood, Traxler, Brown, Greenville County.
Larry Cleveland Batson, Robert Peterson, for appellees Leeke, Horton.
D.S.C.
AFFIRMED.
Before WIDENER, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendations of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Cooper v. Oconee County, C/A Nos. 84-1159-2, 84-2631-2, 85-627 (D.S.C. June 29, 1987).


2
AFFIRMED.